                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                  NO. 5:20-CR-00418-D-2



  UNITED STATES OF AMERICA
                                                              ORDER TO SEAL
      V.



  TRAVIS KEVIN HILL



       On motion of the Defendant, Travis Kevin Hill, and for good cause shown, it is hereby

ORDERED that [DE 89] be sealed until otherwise ordered by the Court, except that copies may

be provided to the United States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This __2J_ day of May, 2021.




                                    J~ s C. DEVER       III
                                    United States District Judge
